Fourth Court of Appeals
                                 San Antonio, Texas
                                       JUDGMENT
                                    No. 04-22-00121-CV

                         IN THE INTEREST OF D.R.T.S., a Child

                 From the 166th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2020-PA-02206
                        Honorable Kimberly Burley, Judge Presiding

       BEFORE CHIEF JUSTICE MARTINEZ, JUSTICE WATKINS, AND JUSTICE
                              VALENZUELA

       In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED. It is ORDERED that no costs be assessed against appellant in relation to this appeal
because appellant qualifies as indigent under Texas Rule of Appellate Procedure 20.

       SIGNED June 29, 2022.


                                               _____________________________
                                               Lori I. Valenzuela, Justice